DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 05/02/2022.
Claims 1-20 are currently pending and have been examined. Applicant has amended claims 1, 4, 11, 16.
Response to Arguments
Applicant’s arguments with respect to the claim objections against claims 4 and 11 have been fully considered and are persuasive.  The claim objections against claims 4 and 11 have been withdrawn. 
Applicant's arguments regarding claims 1-20 traversing rejections under 35 USC § 102(a)(1) and 35 USC § 103 have been fully considered but they are not persuasive. 
Regarding independent claim 1, the Applicant asserts that McMillion does not anticipate the claims because McMillion discloses a tertiary attachment may be a feather duster, for example ("cleaning task 3000 may have an unmanned vehicle use its primary grasper(s) 614 to pick up tertiary attachments such as a feather duster"). The Applicant asserts that assigning the tertiary attachment as a feather duster does not read onto the amended limitation where the task tool is switched upon completing a task and proceeding to the next task.
The Examiner respectfully disagrees. McMillion discloses:	“Once an unmanned aerial vehicle 1100 has reached the destination waypoint location of an object, in this example waypoint #2 (12,10,6), the unmanned vehicle control system 1124 may then command the object control system 1118 to signal the tether controller 2704 to operate the tether winch 1116, and extend the tether 1120 down to reach and grasp the pillow object 1602-1 between a dresser 1606 and a bed 1608, as illustrated in 1600 for example. … Once the appropriate unmanned vehicle(s) have been determined to have the operational ability to lift 3022 the object 1602-1, the same systems used to extend the tether 1120, may then retract the tether 1120 with the payload up in attitude, as to clear the top of the bed 1608 in this example, and/or increase the speeds of the propellers 1102 to lift the unmanned aerial vehicle 1100 with the payload higher in altitude to pick up 3022 the task object.” (see at least paragraphs [0111-0112])
Under a broadest reasonable interpretation the “tether winch” of McMillion reads on the task tool of the present claims.  Moreover, as McMillion teaches that at paragraph [0112], after the unmanned vehicle has moved/relocated the payload and released the payload at the designated drop location, the unmanned aerial vehicle then finds the next task object for rearrangement.  Under a broadest reasonable interpretation, this teaches “controlling one or more of the task tools to switch to another task after completion of the task”.  
Based on the foregoing, the Examiner respectfully disagrees with applicant’s arguments and submits that the argued claim limitations are taught by McMillion.  As such, the rejection is maintained herein as outlined below.
Regarding independent claims 11 and 16, the Examiner respectfully disagrees with the presented arguments for the same reasons presented as with claim 1, and maintains that McMillion anticipates the claims under 35 USC § 102(a)(1).
Regarding dependent claims 2-10, 12-15, and 17-20, the Applicant asserts that their dependence on the amended independent claims is sufficient enough for the dependent claims to be traversed with the independent claims, whether the dependents were rejected as being anticipated under 35 USC § 102(a)(1) (for claims 2, 5-6, 8-10, 12-15, and 18-20) or as being obvious in combination under 35 USC § 103 (for claims 3-4, 7, and 17). The Examiner respectfully disagrees with the traversal of the independent claims for the reasons disclosed above, and therefore maintains the rejections as being anticipated under 35 USC § 102(a)(1) for claims 2, 5-6, 8-10, 12-15, and 18-20 and as being obvious in combination under 35 USC § 103 for claims 3-4, 7, and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillion (U.S. Publication 20170023947 A1). 	Regarding claim 1, McMillion discloses a method for workforce management, comprising:  	receiving a service request associated with a task area from a requesting device (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	controlling movement of an unmanned aerial machine from a home base to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (see at least paragraph [0101]);  	determining a task to be performed based on the service request, the task area, and the evaluation data (see at least paragraph [0102] and Figs. 2 and 14 and 30);  	selecting one or more autonomous machines and one or more task tools to perform the task based on at least the task and a location of the task area (see at least paragraph [0102], [0111]-[0112] and [0119] and Figs. 11-12 and 30);  	controlling the selected one or more autonomous machines and task tools to perform the task (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30).
and controlling one or more of the task tools to switch to another task after completion of the task (see at least paragraphs [0112] and Figs. 25-30). 	Regarding claim 2, McMillion discloses including acquiring the evaluation data about the task area from at least one of a home automation system and a third-party service provider (see at least paragraphs [0046], [0048], and Figs. 1-2). 	Regarding claim 5, McMillion discloses the task includes one or more sub-tasks requiring one or more tools to complete the task (see at least paragraphs [0038], [0055-0056] and Figs. 6, 15, 21). 	Regarding claim 6, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod (see at least paragraph [0053] and Figs. 4-9). 	Regarding claim 8, McMillion discloses the task area is associated with a home and the home is part of a region including a plurality of homes (see at least paragraphs [0039] and [0042] and Fig. 1). 	Regarding claim 9, McMillion discloses the unmanned aerial machine and the one or more autonomous machines are housed in a base station pod located within the region (see at least paragraph [0053] and Figs. 4-9 and 26). 	Regarding claim 10, McMillion discloses including receiving a plurality of service requests from the region and controlling the one or more autonomous machines to execute tasks based on the plurality of service requests to maximize performance of the tasks by the one or more autonomous machines (see at least paragraphs [0068], [0101], [0119] and Figs. 5, 11-12, 25-26, and 29-30). 	Regarding claim 11, McMillion discloses a networked workforce computing system, comprising (see at least paragraph [0053-0054] and [0098] and Figs. 5, 11-13, 26, and 29): 
 	requesting devices (see at least paragraph [0046]-[0050] and Figs. 2-3 and 25); 
 	autonomous machines (see at least [0039] and Figs. 4, 8-12, 14-21, 23-25); 
 	a task management server (see at least paragraph [0093] and Figs. 5 and 25); 
 	and a processor operatively connected for computer communication to the requesting devices, the autonomous machines, and the task management server over a network (see at least paragraphs [0097] and [0100] and Figs. 2, 5, 13, 26, 28, and 30), wherein the processor: 
 	receives service requests associated with task areas from the requesting devices (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30); 
 	determines tasks to be performed based on the service requests and evaluation data, wherein the evaluation data is about the task areas and is received over the network (see at least paragraph [0102] and Figs. 2 and 14 and 30); 
 	selects a number of autonomous machines and one or more task tools to fulfill the tasks based on at least the service requests, the evaluation data, and a location of the task areas (see at least paragraph [0102], [0111]-[0112] and [0119] and Figs. 11-12 and 30);
	controls the selected autonomous machines and task tools to perform the tasks (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30).
and controls one or more of the task tools to switch to another task after completion of the task (see at least paragraphs [0112] and Figs. 25-30). 	Regarding claim 12, McMillion discloses including an unmanned aerial machine, wherein the processor controls the unmanned aerial machine to acquire the evaluation data about the task areas (see at least paragraphs [0097] and [0100-0101] and Figs. 2, 5, 13, 26, 28, and 30). 	Regarding claim 13, McMillion discloses each of the requesting devices are part of a predefined group and the autonomous machines are housed in a base station pod located in proximity to each of the requesting devices (see at least paragraphs [0053] and [0094] and Figs. 4-9 and 25-26). 	Regarding claim 14, McMillion discloses the processor generates a task list based on the service requests, the tasks, the task areas and the autonomous machines to maximize performance of the tasks by the autonomous machines (see at least paragraphs [0049], [0068], [0096], [0101], [0119] and Figs. 3, 5, 11-12, 25-27, and 29-30). 	Regarding claim 15, McMillion discloses the processor transmits one or more commands to selected autonomous machines to cause the selected autonomous machines to travel to the task areas and execute each task associated with each task area according to the task list (see at least paragraphs [0068], [0072], and [0093-0094] and Figs. 4-5, 11-13, 25-26, and 28). 	Regarding claim 16, McMillion discloses a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to (see at least paragraph [0095] and Figs. 5 and 26):  	receive a service request associated with a task area from a requesting device (see at least paragraph [0100]-[0101] and Figs. 5, 25-26, and 29-30);  	transmit a command to an unmanned aerial machine to drive the unmanned aerial machine to the task area, wherein the unmanned aerial machine acquires evaluation data about the task area (see at least paragraph [0101] and Figs. 11-12 and 30);  	determine a task to be performed based on the service request, the task area, and the evaluation data (see at least paragraph [0102] and Figs. 2 and 14 and 30);  	transmit a command to one or more autonomous machines and one or more task tools to select the one or more autonomous machines to drive to the task area and execute the task based on at least the task and a location of the task area (see at least paragraph [0103], [0111]-[0112] and Figs. 5 and 11 and 30).
and transmit a command to one or more of the task tools to drive to another task area and execute another task after completion of the task (see at least paragraphs [0112] and Figs. 25-30). 	Regarding claim 18, McMillion discloses the requesting device is part of a predefined group of requesting devices operating within a region (see at least paragraphs [0094] and [0101] and Figs. 5, 11-13, 25-27, and 29-30). 	Regarding claim 19, McMillion discloses causing the processor to generate a task list based on service requests from the predefined group of requesting devices, tasks associated with the service requests from the predefined group of requesting devices, and task areas associated with the service requests to maximize performance of the tasks associated with the service requests by the one or more autonomous machines (see at least paragraphs [0068], [0101], [0119] and Figs. 4-9, 11-13, and 25-30). 	Regarding claim 20, McMillion discloses causing the processor to transmit commands to the one or more autonomous machines to cause the one or more autonomous machines to drive to the task areas and execute the tasks according to the task list (see at least paragraphs [0068], [0072], [0093-0094], and [0119] and Figs. 4-5, 11-13, 25-26, 28, and 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Trapero et al. (U.S. Publication 20180253092 A1). 	Regarding claim 3, McMillion does not disclose providing the one or more autonomous machines with access to the task area. 	However, Trapero teaches providing the one or more autonomous machines with access to the task area (see at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned vehicles and doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks. 	Regarding claim 4, McMillion does not disclose providing the one or more autonomous machines access to the task area further includes transmitting an access code from the home automation system to the one or more autonomous machines. 	However, Trapero teaches providing the one or more autonomous machines access to the task area further includes transmitting an access code from the home automation system to the one or more autonomous machines (see at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned vehicles and doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks. 	Regarding claim 17, McMillion does not disclose causing the processor to provide access to the one or more autonomous machines to the task area. 	However, Trapero teaches causing the processor to provide access to the one or more autonomous machines to the task area (see at least paragraphs [0166-0172]).  	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the flight access clearance of Trapero into the workforce system of McMillion because they are both directed to the control and operation of unmanned aerial vehicles (UAVs). Doing so would allow the unmanned workforce to operate only in areas they are designated to carry out tasks.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMillion in view of Dahlstrom (U.S. Patent Number 10011352 B1). 	Regarding claim 7, McMillion does not disclose responding to receiving the service request, controlling the base station pod to travel to the task area. 	However, Dahlstrom teaches responding to receiving the service request, controlling the base station pod to travel to the task area (see at least Column 4, lines 39-60 and Fig. 14). 	It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the mobile base station of Dahlstrom into the workforce system of McMillion because they are directed to equivalent fields of automated task management and completion. This would therefore allow the base stations to relocate to more advantageous locations that would directly improve the efficiency of completing tasks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulkarni et. al (US 20180137454 A1) discloses a delivery workforce system operated by networked unmanned vehicles, both aerial and ground.
Przybylko et. al (US 20140111332 A1) discloses an automated, networked workforce system confined to perform tasks along a beachside area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666